Citation Nr: 1433359	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to March 1954.  His separation documents show he was awarded the Purple Heart Medal with one oak leaf cluster and the Combat Infantryman Badge.  The Veteran died in May 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010 and October 2012, it was noted that the appellant raised the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 in her substantive appeal.  As the issue had not yet been adjudicated, it was referred to the RO for appropriate action.  Review of the claims file (including Virtual VA (i.e., electronic records)) reveals that no action has yet been taken regarding this matter.  Accordingly, it is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO.


REMAND

Regrettably, the Board finds it necessary to remand this matter once again.

The Veteran's service treatment records show that in January 1953 he sustained penetrating SFWs (shrapnel fragment wound) from an enemy mortar to the right side of his neck and face, left nose, left eye, and left thumb while in Korea.  Entries show that a shell fragment entered the left side of his nose and exited the right side of his neck.  The following month he was noted to have difficulty swallowing. 

In March 1953, the Veteran underwent surgery to repair the residual of the wound to his left eye.  During the surgery, he was thought to have sustained a myocardial infarction following a blood pressure reaction.  Eventually, all symptoms resolved and the EKGs, although abnormal for a period after surgery, returned to normal.  Service physicians, including a cardiologist, reviewed the Veteran's medical records and ultimately concluded that there had been no real evidence of a myocardial infarction, and that the acute episode interpreted as such was actually the result of an over dosage of epinephrine.  

In May 2007, the Veteran called his spouse just before noon.  Soon thereafter, he was found unconscious in a parking lot by a bystander who called emergency medical services (EMS).  The bystander told the appellant that EMS arrived six minutes after the call.  It is not known how long he was there before EMS arrived or before he was found unconscious.  Once there, EMS found the Veteran to be unresponsive and apneic, and were unable to intubate him.  

He was taken to the hospital and successfully intubated.  He was admitted with severe anoxic encephalopathy and cardiac arrest.  Five days later, after appropriate consultation and discussion with the family, the Veteran was extubated and passed away.

The death certificate lists the Veteran' cause of death as anoxic encephalopathy due to cardio-pulmonary arrest.

The appellant, in her substantive appeal, noted that the Veteran had problems swallowing throughout the thirty years they were married.  Specifically, she stated that he constantly choked when trying to drink a beverage.  He attributed the problem to the liquid going down the wrong pipe.  

The appellant claims that the cause of the Veteran's death was related to his active military service or the secondary result of his service-connected disabilities.  Specifically, she argues that the heart condition that caused his anoxic encephalopathy is the result of a myocardial infarction that the Veteran sustained during active service.  In the alternative, she argues that scar tissue resulting from the service-connected SFW to the neck prohibited emergency personnel from intubating the Veteran on the scene, and that this caused the anoxic encephalopathy.

VA obtained a medical opinion in June 2010, along with an addendum dated in July 2013.  The VA physician, whose specialty is not of record, concluded that it is less likely than not that the cause of the Veteran's death is related to military service or treatment therein.  As to whether the intubation difficulties caused or contributed to the Veteran's death, the physician found it is less likely than not that the scar on his neck had anything to do with his delayed intubation.  He based the later opinion, in part, upon a determination that there was no evidence that the Veteran had swallowing difficulties while he was alive.  

In support of her claim, the appellant submitted an April 2010 opinion letter from a private physician, D.H, M.D., who is a neuroradiologist.  In discussing the Veteran's intubation difficulties, Dr. H. noted that EMS are well trained emergency medical technologists and for them to have had trouble intubating the Veteran strongly suggested that the scar tissue in the throat from the SFW hampered their efforts.

The Board finds both opinions to be inadequate.  As to the VA physician's opinion, it incorrectly states that there was no evidence that the Veteran had swallowing difficulties while he was alive.  As noted above, the appellant stated that her husband had swallowing difficulties throughout their entire 30 year marriage.  Lay evidence concerning the onset and course of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As to Dr. H.'s opinion, while he explained that EMS likely had problems in trying to intubate the Veteran due to his internal scar tissue, he did not offer an opinion as to whether the delay in intubation caused or contributed to the Veteran's death.  

The Board has therefore determined a new opinion should be obtained from someone who specializes in cardiac medicine.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by an expert in cardiac medicine.  The rationale for all opinions should be provided.  The cardiac expert is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's death by anoxic encephalopathy due to cardio-pulmonary arrest due to an unknown cause was in any way the result of his active service or any incident therein, including the March 1953 surgery that resulted in what was diagnosed, at least initially, as infarction of myocardium, acute, secondary to unusually severe cardiovascular respiratory stress.

If not, the cardiac expert must determine whether it is at least as likely as not (a 50 percent probability or more) that his service-connected disabilities contributed substantially or materially to cause his death.

The expert must also discuss the intubation difficulties encountered by EMS when the Veteran was found.  The expert is asked to determine whether it is at least as likely as not (a 50 percent probability or more) internal scars from the service SFW caused the intubation difficulties and if so, whether the delay in intubation caused or contributed to the Veteran's death.  

The expert must also discuss the clinical significance of the appellant's evidence that the Veteran had swallowing difficulties throughout their 30 year marriage.  

The expert is advised that lay evidence of symptoms, including continuity of symptoms, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

2.  After the development requested is completed, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



